DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 18 March, 2022, with respect to the rejection of claim 18 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claim 18 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant's arguments filed 18 March, 2022 have been fully considered but they are not persuasive. 
With regards to Applicant’s arguments presented at pages 10-12, in general, arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
With regards to Applicant’s argument presented at page 10, with respect to “the product sections 23”, of BOHM, not reasonably being characterized as concentric within a respective cooling tube, “since the wedge shape cross sections 23 are not circular and have no center, and therefore cannot be arranged concentrically”, the Examiner, respectfully, disagrees with the Applicant. First, the definition of concentric, under broadest reasonable interpretation, in light of the specification (see paragraph 63-64 of the US Pre-grant Publication of the present invention) without importing claim limitations from the specification into the claims, see MPEP § 2173.01, 2111.01 – I, and 2111.01 – II, is “having a common center” and/or “having a common axis” (https://www.merriam-webster.com/dictionary/concentric). As such it is not reasonably to provide that only circular shape tubes can be provided concentrically, and secondly, as the transport tubes (27) and the cooling tube (20, shell with interior diameter 21),which surrounds the transport tubes, are provided to rotate about the common axis (L; par. 26), which would provide, based on the definition and BRI, concentrically arranged transport tubes within the cooling tube. While the Examiner is not persuaded to Applicant’s allegations of BOHM, such teachings of concentric arrangements are further taught by HUMPREYS, and acknowledged by the Applicant. See Applicant’s Remarks/Amendments at page 8, which recites, “Humpreys discloses a screw heat exchanger (cf. reproduced figure displayed below) for cooling solid material, comprising a plurality of chambers 10, wherein each chamber comprises two hollow shafts lying one on top of the other along its length, each of which is surrounded by a concentrically arranged water-cooled housing, 12,13. The housings 12 and 13 are each surrounded by cooling jackets 14”. More so, as evidenced by the Examiner in the Non-Final Office Action mailed on 7 July, 2021, at page 4 thereof, pointing to par. 5, lines 68-89 and par. 7, lines 106-112 of BOHM. As such, the combination of prior art, through the teachings of HUMPHREYS within BOHM, would have reasonably provided the positioning of each transport tube within a respective cooling tube, of which the transport tubes are arranged concentrically within a respective cooling tube, for a least the reason of effectively cooling the hot material conveyed through the transport tube by constant circulation of cooling fluid through the respective cooling tube associated therewith (see page 5 of the Non-Final Office Action mailed on 7 July, 2021). Applicant has not addressed the combination with respect to BOHM, as modified by HUMPREYS, with regards to the further teachings of concentric arrangement of each of the transport tubes within respective cooling tubes. As such, the Examiner is not persuaded to Applicant’s above allegations.
With respect to Applicant’s arguments at pages 10-11, Applicant asserts “Humphreys does not disclose, teach, or suggest a materially conveying mechanism that would reasonably be characterized by a person having ordinary skill in the art as a plurality of open transport tubes having a circular cross-section for transporting material to be cooled indirectly as per amended claim 1”. In particular, Applicant argues, “Any material transported through the parallel housings 12, 13 is conveyed within this thin region between the exterior of the hollow shaft 21 and the interior of the parallel housing 12, 13. Therefore, Humphreys does not disclose, teach, or suggest open transport tubes each adapted to [be] filled with material to be cooled, as the parallel housings 12, 13 are not open, but instead disclosed as largely filled by the hollow shaft 21.” However, the Examiner is not persuaded by Applicant’s allegations. Again, under broadest reasonable interpretation, in light of the specification (at best figures 1, 2, 4, and 5, which provide other structures within the interior of the transport tubes, in addition to explanation of paragraph 65 of the US Pre-grant Publication of the present invention, to provide movement of the material to be cooled into an end of the transport tubes, along P1-P2 directions) without importing claim limitations from the specification into the claims, see MPEP § 2173.01, 2111.01 – I, and 2111.01 – II,   “open” is provided as “being in a position or adjustment to permit passage : not shut or locked”. As noted by the Applicant, material is allowed within the space between housings, 12, 13,i.e., transport tubes, and the hollow shaft, 21. As such, the transport tubes, as taught by HUMPREYS, in addition to BOHM, are open due to the nature of material being conveyed therein. More so, while the requirement that the transport tubes are provided a “circular cross-section” is newly presented within the Applicant’s Remarks/Amendments filed on 18 March, 2022, the Applicant addressed HUMPREYS as not providing such teachings. First, it would have been obvious for one having ordinary skill in the art to provide the transport tubes to have a circular cross-sectional shape, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP §2144.04-IV(b). Paragraph 68 of the US Pre-grant publication provides recitation, in addition to the figures, of the circular cross-section of the transport tubes, but no criticality is provided to the shape of the transport tubes. Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide such shape, as a mere design choice. More so,  HUMPREYS teaches the use of circular cross-sectional transport tubes 12, 13, through the annular disposal of the material to be cooled within the transport tubes (par. 5 of HUMPREYS), at the location between the transport tubes 12, 13 and the shaft, 21. As such, the Examiner is not persuaded to Applicant’s arguments with respect to these points.
Applicant alleges, see page 11, the lack of motivation to combine the teachings of HUMPREYS within BOHM, and argues the structure and operation of HUMPREYS. The Examiner points to the Non-Final Office Action, with regards to at least claim 1, wherein HUMPREYS is used to teach the structure of providing each transport tube arranged concentrically within a respective cooling tube. It was provided that such modification could be provided for a least the reason of effectively cooling the hot material conveyed through the transport tube by constant circulation of cooling fluid through the respective cooling tube associated therewith (see page 5 of the Non-Final Office Action mailed on 7 July, 2021). Second, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, it would be reasonably taught by the prior art, HUMPREYS, that each transport tube of BOHM could effectively be arranged concentrically within a respective cooling tube for the reasons provided of individually cooling each transport tube by constant circulation of cooling fluid. More to the point, this modification neither renders the prior art, BOHM, unsatisfactory of its intended purpose, as BOHM would maintain providing cooling of the material conveyed within each of the transport tubes if provided within a respective cooling tube to each of the transport tubes, nor changes the principle of operation of BOHM, as the transport tubes, and cooling tubes of BOHM can still maintain rotation, as the modification is merely providing each transport tube within a respective cooling tube, rather than every transport tube being provided in a singular cooling tube. As such, the Examiners is not persuaded to Applicant’s allegations related to the motivation to combine BOHM with the teachings of HUMPREYS.
At page 12, Applicant asserts, claim 16, which include similar amendments to that of claim 1, and the dependent claims of independent claims 1 and 16, being allowable based on the arguments presented above. The Examiner is not persuaded to this allegation, in view of the rebuttal provided above.

RESPONSE TO AMENDMENT
This Final Office Action is in response to Applicant’s Remarks/Amendments filed on 18 March, 2022. The amendments have been entered.

Disposition of Claims
Claims 1-16 and 18 are pending.
Claim 17 and Unumbered claim  have been cancelled.

Claim Interpretation
The claims are being interpreted under 35 U.S.C. 112(f) as set forth within the Non-Final Rejection mailed on 16 October, 2020. These interpretations have been acknowledged, previously, by the Applicant in the reply filed on 15 January, 2021.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over BOHM (EP 2889569 A1 – published 7 January, 2015 in English), in view of HUMPHREYS (DE 830471C – published 4 February, 1952, see English machine translation for citations).
As to claim 1, BOHM discloses a rotary cooler (2; abstract, line 1) comprising a plurality of open transport tubes (23, delimited by walls 24, 25, and 26; par. 47, line 33 – par. 48, line 58) for transporting material to be cooled indirectly (abstract, lines 1-10; par. 47, lines 37-39; par. 51, lines 13-15), wherein the plurality of transport tubes are arranged about an axis of rotation (L; par. 26, lines 40-43; figures 2 and 5) and are each adapted to be filled jointly via a filling region(9; par. 26, line 40- par. 28, line 57) with material to be cooled, characterized in that the transport tubes are arranged concentrically within a respective cooling tube (tube, 20, which is double walled, formed by central and radial flow passages, 27 and 28 which surround each product tube, 23; figures 2 and 5) and the indirect cooling of the material to be cooled takes place via the transport tube which is flown around by a cooling medium within the cooling tube and cools the material to be cooled via a wall of the transport tube (par. 48, line 43-58; par. 50, line 5 – par. 69, line 57).
However, BOHM does not explicitly disclose that each of the transport tubes are arranged in respective cooling tubes of a plurality of cooling tubes nor the plurality of transport tubes having a circular cross-section.
HUMPHREYS teaches an indirect heat exchanger/cooler (figure 1 and 1a) which circulates a hot material within circular cross-section (par. 5) transport tubes (12 and 13; par. 1, lines 13-18), which are each arranged concentrically within a respective cooling tube (14; figures 1 and 1a; par. 5, lines 68-89; par. 7, lines 106-112) for the purpose of removing heat from the hot material conveyed through the transport tubes through the constant circulation of the cooling fluid, taught as being water, through the respective cooling tubes (par. 5, lines 68-89). This is strong evidence that modifying BOHM as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., effectively cooling the hot material being conveyed through the transport tubes by the constant circulation of a cooling fluid, such as water, through the respective cooling jackets associated with each transport tube). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify BOHM by HUMPHREYS such that each circular cross-sectional transport tube is arranged concentrically within a respective cooling tube of a plurality of cooling tubes, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of effectively cooling the hot material being conveyed through the transport tubes by the constant circulation of a cooling fluid, such as water, through the respective cooling jackets associated with each transport tube.
Secondly, the Examiner further notes, it would have been obvious for one having ordinary skill in the art to provide the transport tubes to have a circular cross-sectional shape, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP §2144.04-IV(b). Paragraph 68 of the US Pre-grant publication provides recitation, in addition to the figures, of the circular cross-section of the transport tubes, but no criticality is provided to the shape of the transport tubes. Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide such shape, as a mere design choice, to the transport tubes of BOHM.

As to claim 2, BOHM, as modified by HUMPHREYS, further teaches the plurality of transport tubes, wherein HUMPHREYS modified BOHM to incorporate each transport tube being arranged within a respective, concentric cooling tube (see rejection of claim 1), are arranged in bundles in regions (see annotated figure 3; par. 43, line 8 –par. 44, line 21) , and that these regions are adapted for the bearing or rotation of the rotary cooler (par. 43, line 8- par. 44, line 21).

    PNG
    media_image1.png
    640
    814
    media_image1.png
    Greyscale

Annotated Figure 3 of BOHM

As to claim 3, BOHM, as modified by HUMPHREYS, further discloses the rotation is performed via a gear ring with chain drive (par. 43, line 8-par. 44, line 21).

As to claim 4, BOHM, as modified by HUMPHREYS, further discloses the plurality of transport tubes end in a region in which the material to be cooled exits (60; par. 85, lines 55-57).

As to claim 6, BOHM, as modified by HUMPHREYS, provided the structural limitations that each of the transport tubes are positioned within respective cooling tubes (see rejection of claim 1), but does not further provide the claimed invention. 
However, HUMPHREYS further teaches the plurality of cooling tubes are connected with each other via ducts (15-17; par. 7, lines 106-112). As previously explained in the rejection of claim 1, which claim 6 directly depends, a respective, concentric cooling tube arranged with each transport tube would provide removal of heat from the hot material conveyed through the transport tubes through the constant circulation of the cooling fluid, taught as being water, through the respective cooling tubes (par. 5, lines 68-89). In addition, the connection allows communication between the cooling tubes of the respective transport tubes among different directions of desired fluid flow (par. 7, lines 106-112). This is strong evidence that modifying BOHM as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., effectively cooling the hot material being conveyed through the transport tubes by the constant circulation of a cooling fluid, such as water, through the respective cooling jackets associated with each transport tube). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify BOHM by HUMPHREYS such that the cooling tubes are connected via ducts, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of effectively cooling the hot material being conveyed through the transport tubes by the constant circulation of a cooling fluid, such as water, through the respective cooling jackets associated with each transport tube.

As to claim 7, BOHM, as modified by HUMPHREYS, further discloses where the cooling tubes are adapted to be pressurized (par. 95, lines 7-10, based on the understanding that the structure ranges from negative to atmospheric pressure along the tubes, then it is seen that the tubes are under some pressure so as to be considered as pressurized at the given pressure it exists).

As to claim 8, BOHM, as modified by HUMPHREYS, further discloses a direction of flow of the cooling medium is optionally contrary to or in line with a direction of the material to be cooled (figure 1, in view of material moving from 13 to 60, par. 28, lines 52-57 and par. 85, lines 55-57, with the cooling medium moving along the depicted arrows).

As to claim 9, BOHM, as modified by HUMPHREYS, further discloses elements (29) are provided within the transport tubes which promote the mixing and circulating of the material to be cooled (par. 50, lines 5-12; figure 5 and 6).

As to claim 10, BOHM, as modified by HUMPHREYS, further discloses the elements (29) are arranged in the longitudinal direction of the transport tubes (figures 5 and 6; par. 50, lines 5-12).

As to claim 16, BOHM discloses a method for cooling bulk material using a rotary cooler (2; abstract, lines 1-14) comprising a plurality of open transport tubes (23, delimited by walls 24, 25, and 26; par. 47, line 33 – par. 48, line 58) for transporting material to be cooled indirectly (abstract, lines 1-10; par. 47, lines 37-39; par. 51, lines 13-15), wherein the plurality of transport tubes are arranged about an axis of rotation (L; par. 26, lines 40-43; figures 2 and 5) and adapted to each adapted be filled jointly via a filling region(9; par. 26, line 40- par. 28, line 57) with material to be cooled, characterized in that the transport tubes are arranged concentrically within a respective cooling tube (tube, 20, which is double walled, formed by central and radial flow passages, 27 and 28 which surround each product tube, 23; figures 2 and 5)and the indirect cooling of the material to be cooled takes place via the plurality of transport tube which is flown around by a cooling medium within the plurality of cooling tubes and cools the material to be cooled via a wall of the transport tube (par. 48, line 43-58; par. 50, line 5 – par. 69, line 57), comprising the steps of:
introducing material to be cooled into an open transport tube which is enclosed by a cooling tube( par. 26, line 40- par. 28, line 57; tubes formed by central and radial flow passages, 27 and 28 which surround a single product tube, 23; figures 2 and 5), wherein the cooling medium is water (par. 16, lines 32-33);
transporting the material to be cooled from one end of the transport tube to the other end thereof (par. 20, lines 49-58), wherein the material to be cooled is cooled by the cooling medium (par. 48, line 43-58; par. 50, line 5 – par. 69, line 57);
rotating the transport tube about and axis (L; par.26, lines 40-43; par. 43, line 8 – par. 44, line 21); and
outputting the cooled transport medium (par. 20, lines 49-58; par.85, lines 55-57).
However, BOHM does not explicitly disclose that each of the transport tubes are arranged in respective cooling tubes of a plurality of cooling tubes nor the plurality of transport tubes having a circular cross-section.
HUMPHREYS discloses an indirect heat exchanger/cooler (figure 1 and 1a) which circulates a hot material within circular cross-section(par. 5) and open transport tubes (12 and 13; par. 1, lines 13-18), which are each arranged concentrically within a respective cooling tube (14; figures 1 and 1a; par. 5, lines 68-89; par. 7, lines 106-112) for the purpose of removing heat from the hot material conveyed through the transport tubes through the constant circulation of the cooling fluid, taught as being water, through the respective cooling tubes (par. 5, lines 68-89). This is strong evidence that modifying BOHM as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., effectively cooling the hot material being conveyed through the transport tubes by the constant circulation of a cooling fluid, such as water, through the respective cooling jackets associated with each transport tube). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify BOHM by HUMPHREYS such that each open transport tube has a circular cross-section and is arranged concentrically within a respective cooling tube of a plurality of cooling tubes, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of effectively cooling the hot material being conveyed through the transport tubes by the constant circulation of a cooling fluid, such as water, through the respective cooling jackets associated with each open transport tube.
Secondly, the Examiner further notes, it would have been obvious for one having ordinary skill in the art to provide the transport tubes to have a circular cross-sectional shape, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP §2144.04-IV(b). Paragraph 68 of the US Pre-grant publication provides recitation, in addition to the figures, of the circular cross-section of the transport tubes, but no criticality is provided to the shape of the transport tubes. Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide such shape, as a mere design choice, to the transport tubes of BOHM.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over BOHM (EP 2889569 A1 – published 7 January, 2015 in English), in view HUMPHREYS (DE 830471C – published 4 February, 1952, see English machine translation for citations) and KUNZE (FR 1331071 A – published 28 June, 1963, see English machine translation for citations which was provided for with the Non-Final Rejection mailed on 16 October, 2020).
As to claim 5, BOHM, as modified by HUMPHREYS, discloses a positioning of the tubes between an inlet and an outlet of the transport tube (figure 1 of BOHM), but does not further teach the claimed invention as required with the inclination.
However, KUNZE is within the relevant field of endeavor of a rotary heat exchanger (figure 1 – rotation of tube about an axis and further treatment between different media; pg. 1, lines 10-20). KUNZE teaches that it is known to provide an angle of such devices to the horizontal based on desired flow rate of the liquid therethrough, and dependent upon the viscosity of the fluid moving therethrough (pg. 2, lines 54-56). Thereby, it is found that the angle of the tubes to a horizontal is a result-effective variable, i.e. a variable of which achieves a recognized result. In this case, providing the inclination of the structure provides a desired flow rate, dependent upon the viscosity of the fluid moving therethrough, such that one having ordinary skill within the art would have recognized that based on the working fluids viscosity an inclination might be necessary to achieve the desired flow rate into and out of the structure.  Thus, it is not inventive for one having ordinary skill within the art, prior to the date the invention was effectively filed to provide the tubes at an inclination to the horizontal by routine experimentation, as it was previously known within the art to provide such inclination as taught by KUNZE. Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide BOHM, in view of HUMPHREYS, to incorporate an inclination of the transport tubes between the inlet and outlet to be up to 5°, as required by the claimed invention for this reason of achieving a desired flow rate.

Claims 11-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over BOHM (EP 2889569 A1 – published 7 January, 2015 in English), in view HUMPHREYS (DE 830471C – published 4 February, 1952, see English machine translation for citations) and RAGO (US 2007/0012426 – published 18 January, 2007).
As to claim 11, BOHM, as modified by HUMPHREYS, does not further teach, as presently modified, the claimed invention.
RAGO teaches wherein heat exchangers (10/10’) which include concentrically positioned conduits (12 and 20; par. 14, line 1 – par, 15, line 13, which provides they are both coaxially positioned to the rotor; par. 24, line 1 – par. 26, line 13), which are provided with different fluids to undergo each exchange between each other (par. 16, lines 1-18; par. 24, line 1 – par. 26, line 13) contain an annular gap (22; par. 15, lines 10-12; par. 24, line 1 – par. 26, line 13) therebetween comprising elements (28/28’; par. 17, line 1 – par. 20, line 23; par. 25, line 1 – par. 26, line 13) favoring a turbulent flow of the fluids(par. 20, lines 7-13). As taught by RAGO, providing such elements within an annular gap increase turbulence of the fluid flowing therein, thereby improving heat transfer between the fluids (par. 20, lines 7-13). This is further a known concept within the art of heat exchangers, as it provides turbulence to the fluid flow, which effectively is a well-known concept to increase heat transfer between two fluids. Thus, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify BOHM, in view of HUMPHREYS, further with the teachings of RAGO to incorporate such elements for the above reasons. In doing so, the space between the transport tubes and cooling tubes could be provided with elements favoring a turbulent flow to increase heat transfer.

As to claim 12, BOHM, as modified by HUMPRHEYS, does not further teach, as presently modified, the claimed invention.
RAGO teaches wherein heat exchangers (10/10’) which include concentrically positioned conduits (12 and 20; par. 14, line 1 – par, 15, line 13, which provides they are both coaxially positioned to the rotor; par. 24, line 1 – par. 26, line 13), which are provided with different fluids to undergo each exchange between each other (par. 16, lines 1-18; par. 24, line 1 – par. 26, line 13) contain an annular gap (22; par. 15, lines 10-12; par. 24, line 1 – par. 26, line 13) therebetween comprising flow directing elements (28/28’; par. 17, line 1 – par. 20, line 23; par. 25, line 1 – par. 26, line 13) favoring a turbulent flow of the fluids(par. 20, lines 7-13), as shown in figures 1-4. As taught by RAGO, providing such flow directing elements within an annular gap increase turbulence of the fluid flowing therein, thereby improving heat transfer between the fluids (par. 20, lines 7-13). This is further a known concept within the art of heat exchangers, as it provides turbulence to the fluid flow, which effectively is a well-known concept to increase heat transfer between two fluids. Thus, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify BOHM, in view of HUMPHREYS, further with the teachings of RAGO to incorporate such elements for the above reasons. In doing so, the space between the transport tubes and cooling tubes could be provided with flow directing elements favoring a turbulent flow to increase heat transfer.

As to claim 13, BOHM, as modified by HUMPRHEYS and RAGO, to incorporate the elements of claim 12, further teach wherein the at least one flow directing element is arranged on the outer wall of the transport tube (figures 1-4). As previously noted, such flow directing elements (28/28’; par. 17, line 1 – par. 20, line 23; par. 25, line 1 – par. 26, line 13) favor a turbulent flow of the fluids(par. 20, lines 7-13) within an annular gap increase turbulence of the fluid flowing therein, thereby improving heat transfer between the fluids (par. 20, lines 7-13). This is further a known concept within the art of heat exchangers, as it provides turbulence to the fluid flow, which effectively is a well-known concept to increase heat transfer between two fluids. Thus, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify BOHM, in view of HUMPHREYS, further with the teachings of RAGO to incorporate such elements for the above reasons. In doing so, the transport tube may be provided with flow directing elements on an outer wall of the transport tube, in order to provide a turbulent flow to increase heat transfer therebetween.

As to claim 14, BOHM, in view of HUMPHREYS and RAGO, previously taught the incorporation of at least one flow directing element arranged at the outside of the transport tube. 
However, the combination does not expressly provide wherein the at least one flow directing element is the shape of a screw winding.
That being said, it would have been obvious for one having ordinary skill in the art to provide the at least one flow directing element to be screw winding shape, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP §2144.04-IV(b). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, BOHM, in view of HUMPHREYS and RAGO, with at least one flow directing element in the shape of a screw winding based on a matter of a design choice. Further, note that in the instant application, page 7, the Applicant has not disclosed any criticality for the claimed limitations, and provides various other shapes may be contemplated for the at least one flow directing element.

As to claim 18, BOHM, as modified by HUMPHREYS, does not further teach, as presently modified, the claimed invention.
RAGO teaches wherein heat exchangers (10/10’) which include concentrically positioned conduits (12 and 20; par. 14, line 1 – par, 15, line 13, which provides they are both coaxially positioned to the rotor; par. 24, line 1 – par. 26, line 13), which are provided with different fluids to undergo each exchange between each other (par. 16, lines 1-18; par. 24, line 1 – par. 26, line 13) contain an annular gap (22; par. 15, lines 10-12; par. 24, line 1 – par. 26, line 13) therebetween comprising baffles (28/28’; par. 17, line 1 – par. 20, line 23; par. 25, line 1 – par. 26, line 13) which cause turbulent flow/circulation of the flow(par. 20, lines 7-13). As taught by RAGO, providing such baffles within an annular gap increase turbulence of the fluid flowing therein, thereby improving heat transfer between the fluids (par. 20, lines 7-13). This is further a known concept within the art of heat exchangers, as it provides turbulence to the fluid flow, which effectively is a well-known concept to increase heat transfer between two fluids. Thus, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify BOHM, in view of HUMPHREYS, further with the teachings of RAGO to incorporate such elements for the above reasons. In doing so, the space between the transport tubes and cooling tubes could be provided with baffles to effectively provide a turbulent flow to increase heat transfer.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over BOHM (EP 2889569 A1 – published 7 January, 2015 in English), in view of HUMPHREYS (DE 830471C – published 4 February, 1952, see English machine translation for citations) and FLEXIDER USA (NPL: Bellows Expansion Joints for Heat Exchangers – FLEXIDER USA (Feb 2013)).
As to claim 15, BOHM, as modified by HUMPHREYS, does not provide the claimed invention as required.
However, FLEXIDER USA teaches a known solution to a heat exchanger to provide the same solution as that of the present invention (i.e. thermal strains as claimed). FLEXIDER teaches that it is known to provide heat exchanger designs, such as exterior tubes concentric around interior tubes (figure 1 point to a flexider expansion joint at a shell surrounding interior tube bundles), so as to enable movement in the axial direction, either compression or extension, due to differential expansions between the different tubes (pg. 1). Therefore, it would have been obvious for one having ordinary skill within the art, to provide that the cooling tubes incorporate bellows, as these bellows provide either expansion or compression of the tubes due to differential expansion between various tubes of a heat exchanger. One having ordinary skill in the art, prior to the date of the invention, would have been persuaded to incorporate such bellows as taught by FLEXIDER USA within the structure of BOHM, in view of HUMPHREYS, at the cooling tubes (e.g., outer tube), so as to account for the differential expansion between parts to enable either compression or expansion as necessary.



CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/            Examiner, Art Unit 3763                                                                                                                                                                                            	4/21/2022